Citation Nr: 1819943	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increase rating in excess of 10 percent for a right knee disability for loss of motion, prior to August 19, 2017. 

2.  Entitlement to an increase rating in excess of 30 percent for a right knee disability for loss of motion, from August 19, 2017, to September 15, 2017. 

3.  Entitlement to an increase rating in excess of 20 percent for a right knee disability for loss of motion, from September 15, 2017. 

4.  Entitlement to an increase rating in excess of 10 percent for a right knee disability for instability.

5.  Entitlement to an increase rating in excess of 50 percent for major depressive disorder.

6.  Entitlement to an increase rating in excess of 60 percent for lumbosacral strain with degenerative disc and joint disease (back disability).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2011 and October 2017 of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of that hearing is of record.




FINDINGS OF FACT

1.  Prior to August 19, 2017, the Veteran's right knee disability was manifested by subjective complaints of pain and objective findings of degenerative arthritis, with normal extension, and flexion limited at most to 40 degrees.  There is no evidence of ankylosis.

2.  From to August 19, 2017, to September 15, 2017, the Veteran's right knee disability was manifested by subjective complaints of pain and objective findings of degenerative arthritis, with flexion limited at most to 90 degrees, and extension limited to 20 degrees.  There is no evidence of ankylosis.

3.  From September 15, 2017, the Veteran's right knee disability has been manifested by subjective complaints of pain and objective findings of degenerative arthritis, with flexion limited at most to 95 degrees, and extension limited to 15 degrees.  There is no evidence of ankylosis.

4.  The Veteran's right knee disability is manifested by moderate instability, and meniscal tear with frequent episodes of locking, pain, and effusion into the joint.  

5.  The preponderance of evidence is against the finding that the Veteran's back disability manifested with any evidence of ankylosis.

6.   The Veteran's depressive disorder is more nearly approximated by occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas have not been demonstrated.

7.  The Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee disability with limitation of flexion, prior to August 19, 2017, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2017).

2.  The criteria for an initial rating in excess of 30 percent for limitation of extension of the right knee, from August 19, 2017, to September 15, 2017, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2017).

3.  The criteria for an initial rating in excess of 20 percent for limitation of extension of the right knee, from September 15, 2017, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2017).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for right knee instability, have been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§4.3, 4.71(a), Diagnostic Code 5257 (2017).

5.  Resolving all reasonable doubt in favor of the Veteran, for the entire period on appeal, the criteria for a 20 percent rating, but not higher, for right knee meniscal tear, have been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§4.3, 4.71(a), Diagnostic Code 5258 (2017).

6.  The criteria for entitlement to a rating in excess of 60 percent for a back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2017).

7.  The criteria for an increased rating in excess of 50 percent for a depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

8.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated August 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Therefore, as there is no record of such an examination, and the Veteran has expressed that that examination never took place, the Board finds that the remand request has been substantially fulfilled.  VA has obtained an additional examination for the claim. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

Consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee Limitation of Motion 

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  The diagnostic codes pertaining to range of motion and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's service-connected right knee degenerative joint disease is rated 10 percent disabling pursuant to Diagnostic Codes 5010-5267.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5010 pertains to degenerative arthritis rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).  Diagnostic Code 5261 pertains to limitation of extension of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

Under Diagnostic Code 5003, for degenerative arthritis, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating. 38 C.F.R. §4.71a (2017).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2017). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 38 C.F.R. § 4.71a (2017).  As the Veteran is already rated separately for instability in the right knee, and that rating is also on appeal, the Board shall discuss that rating in a separate section of this decision. 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2017).

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

Prior to August 19, 2017

Prior to August 19, 2017, the Veteran's right knee disability was rated 10 percent for limitation of motion.  A close review of the medical records and evidence, to include a VA examination in September 2011, shows that the Veteran's right knee disability manifested with range of motion limited to, at worst, 55 degrees of flexion and normal extension, with no indication of ankylosis.  Therefore, the Board finds that the preponderance of evidence is against the claim for a rating in excess of 10 percent prior to August 19, 2017. 

During the relevant period, the Veteran was provided only one VA examination to assess the nature and severity of the right knee disability, in September 2011.  In that examination report, the Veteran was noted to have severe pain the right knee, to specifically include during prolonged use such as walking or standing.  The Veteran reported the pain was nearly constant with swelling and stiffness.  On examination, the Veteran's range of motion was limited to 55 degrees of flexion and normal extension, with objective pain for flexion starting at 40 degrees after repetitive motion testing.  He had functional loss and/or impairment of the knee and the contributing factors were less movement than normal, weakened movement, excess fatigability, pain on movement, instability, and interference with sitting standing.  No tenderness or pain on palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 3/5 on flexion and extension.  The examiner noted that the Veteran was not able to perform stability testing due to muscle spasms.  However, there was no evidence or history of recurrent patellar subluxation or dislocation. 

Physical examination also found that the Veteran has had scars from multiple knee surgeries, but they were not painful or unstable and did not total greater than 39 square centimeters in area.  He used a brace on a regular basis, and X-rays showed right knee arthritis.  The Veteran was diagnosed with osteoarthritis of the right knee, status-post arthroscopic resection and meniscal repair.  The examiner noted that the right knee disability impacted the ability to work any job requiring physical labor, to include any job that required climbing stairs, or regular use of the lower extremity.  In essences, the examiner noted that the Veteran was limited to only sedentary work.

A close review of the VA and private medical records demonstrates no other objective testing or report of the range of motion due to right knee disability.  While both VA and private medical records show complaints and treatment for pain related to the knee, they do not include any testing of the knee disability relating to the objective criteria set out in the appropriate Diagnostic Codes.  

Specifically, the Board notes that a November 2014 rehabilitation report assessing the Veteran's physical capabilities, noted that the Veteran's knee disability prevented him from waking or standing for longer than 15 minutes, with a limited ability to climb ladders and stairs.  A review of the VA medical records shows no objective measurement or report of loss of range of motion, or any other objective criteria subject to rating.  Therefore, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee limitation of flexion. 

The September 2011 VA examination found that the Veteran's right knee was manifested by flexion that was limited to 55 degrees, with decreased range to 40 degrees after repeat motion.  Even considering the decreased range after repetitive motion, 40 degrees of flexion, pursuant to Diagnostic Code 5260, only warrants a 10 percent rating.  Limitation of flexion to 30 degrees is required to warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Therefore, no more than a 10 percent rating is warranted for the Veteran's right knee disability under Diagnostic Code 5260.  The VA examination also provided objective findings of the Veteran's right knee extension as normal, or 0 degrees, which, pursuant to the criteria for rating limitation of extension, is noncompensable. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  Consequently, the evidence does not show a greater limitation of extension or flexion that would warrant any higher rating.

The Board finds that the 10 percent rating for limitation of flexion of the right knee remain the highest rating warranted for limitation of motion, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, stiffness, and weakness those symptoms are not shown by competent, objective evidence to be so disabling as to warrant the next higher 20 percent rating for limitation of flexion under diagnostic code 5260 or any compensable rating for limitation of extension.  The Board finds that the preponderance of the evidence is against a finding of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that higher ratings were warranted under Diagnostic Code 5260 or Diagnostic Code 5261.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

In addition, the Board has considered the applicability of other potentially applicable diagnostic codes for rating the service-connected right knee disability during this period.  As his right knee disability does not result in ankylosis, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5257, 5262, and 5263 are not for application.  The Board finds that while there is evidence of related meniscus issues, such as pain, locking, and instability, following the partial meniscectomy in 1988, the December 2011 VA examiner noted that residuals of that surgery manifested by a history of lateral instability.  The evidence does not show frequent episodes of locking with effusion into the joint that would warrant a separate compensable rating.  Therefore, that symptomology is already contemplated by the separate rating for instability of the right knee, application of a separate diagnostic codes related to the meniscus would violate 38 C.F.R. § 4.14 and the rule against pyramiding.  Rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a service-connected disability.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also considered whether a separate rating is available for the scar on the Veteran's right knee.  As demonstrated in the December 2011 VA examination report, the Veteran surgical scars are neither painful or unstable, with no scars greater than 39 square centimeters, and do not further limitation function.  Therefore, a separate rating pursuant to Diagnostic Code related to scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

Accordingly, as the preponderance of evidence is against the finding that, for the relevant period prior to August 19, 2017, the Veteran's right knee disability, with regard to range of motion, warranted a higher rating, the claim for a rating in excess of 10 percent must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

From August 19, 2017, to September 15, 2017

With regard to the claims for an increased rating for a right knee disability based on limitation of motion, from August 19, 2017, to September 15, 2017, the Board also finds that the relevant VA examination for this short period does not show that the Veteran's disability at the time warranted a rating in excess of 30 percent for loss of range of extension.  

An August 2017 VA examination, on which the 30 percent rating was based, noted a diagnosis of osteoarthritis of the right knee and meniscal tear.  The Veteran was noted to suffer from pain in the right knee, with flares ups after prolonged use such as walking or standing.  The Veteran was reported to be limited to about half a block of walking, or 15 minutes of standing.  On examination, the Veteran's range of motion was limited to 90 degrees of flexion and 20 degrees of extension.  Repeat testing was not performed because of pain on testing.  The examiner noted pain on weight-bearing, and objective evidence of localized tenderness and pain on palpation, with crepitus.  He had functional loss and/or impairment of the knee and the contributing factors were weakened movement, pain on movement, and lack of endurance.  Muscle strength testing was 5/5 on flexion and extension, and slight instability in the right knee.  The examiner noted the Veteran required a knee brace on a constant basis and regularly used a cane. With regard to functional impact, the examiner noted that the Veteran would be limited to sedentary work, with some light duty that required occasional light lifting at desk height, and limited standing/walking. 

No additional evidence speaking to the nature and severity of the Veteran's right knee condition is of record for this short time period.  Therefore, based on the VA examination alone, the Board must find that a rating in excess of 30 percent for this period is not warranted under any applicable Diagnostic Code.  Under Diagnostic Code 5261, of which the 30 percent rating is rated under for limitation of extension, a higher 40 percent rating is not warranted unless limitation of extension to 30 degrees is shown.  During the August 2017 VA examination, the Veteran extension was only limited to 20 degree, which is appropriately rated under that Diagnostic Code as 30 percent.  As there is no further evidence of objective measurements of further deceases in motion during flare-ups or considering functional loss due to pain and other factors, the Board finds that a higher rating under Diagnostic Code 5261 is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered potentially applicable Diagnostic Codes relating to the knee.  However, the record does not show evidence of ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).

The Board finds that the preponderance of the evidence is against a claim for a rating in excess of 30 percent for a right knee disability based on limitation of motion.  The evidence, for this relevant period, shows that the Veteran's disability does not warrant a higher rating or separate rating under any other Diagnostic Codes for rating the knee, other than Diagnostic Code 5257 which will be considered below.  As the preponderance of evidence is against the finding for a higher rating, the claim must be denied.  38 U.S.C. §5107  (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 15, 2017

At a September 2017 VA examination, the examiner noted the Veteran complained of pain, with symptoms of swelling and giving out on a daily basis.  On physical examination, the right knee was limited to a range of motion of 15 degrees of extension and 95 degrees of flexion, with pain at the endpoints.  The examiner noted the Veteran could not squat or kneel, and that the disability caused limping.  Testing found no evidence of localized tenderness or pain on palpation, and objective evidence of pain on weight bearing.  Repeat motion testing found no further decrease in the right knee range of motion after three repetitions.  He had functional loss and/or impairment of the knee with contributing factors of pain, fatigue, weakness, incoordination, instability, disturbance of locomotion, and interference of sitting.  However, the additional contributing factors did not further affect range of motion.  Muscle strength was noted as normal and stability testing revealed only slight instability.  The examiner noted the Veteran wore a knee brace and used a cane on a regular basis.  

The examiner noted that the right knee disability affected the Veteran's ability to realistically perform any job that required physical labor.  Specifically, the examiner noted that the Veteran could only lightly lift up to desk height, with only short or part-time stints of walking and standing, and should avoid squatting, kneeling, climbing stairs, and ladders.  The examiner recommended only a sedentary work environment, with occasional light physical duties. 

A thorough review of the other medical records shows no further objective tests for range of motion that show any limitation of the right knee worse than that found on examination.  While the records show treatment of the right knee, those records do not provide any objective testing results for range of motion.  Those medical records, both private and VA, also do not identify or diagnose of any additional conditions of the right knee that would warrant any higher or separate rating.

The right knee disability is rated 20 percent for limitation of extension, with a separate rating of 10 percent for instability.  Under the Diagnostic Code for range of motion, limitation of extension to 20 degrees is needed to warrant the next higher rating of 30 percent.  38 C.F.R. §4.71a, Diagnostic Code 5260, 5261 (2017).  Here, the Veteran's most recent VA examination is the only medical evidence which indicates objective testing of the knees range of motion, and notes that the Veteran's range of motion does not meet that minimum criteria for a higher rating under flexion or extension.  In the September 2017 VA examination, objective testing found flexion limited to 95 degrees and extension limited to 15 degrees, with repetitive testing revealing no further limitation of motion or functional loss.  While the limitation of extension meets the criteria for a 20 percent rating, limitation of flexion did not meet the criteria for a compensable rating, which requires motion limited to at least 45 degrees.  Consequently, the Board finds that limitation of motion does not warrant a higher rating in excess of the current 20 percent rating under the diagnostic codes for limitation of extension.  Furthermore, the limitation of flexion is not compensable and does not warrant a separate compensable rating.

The Board also finds that higher or separate rating is not warranted, even with consideration of painful motion and other factors.  The level of additional limitation alleged on flare-ups is not shown to be of such frequency or duration to warrant a higher or separate rating.  The Board has also considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the knee.  Therefore, functional loss due to pain is rated at the same level where motion is impeded. 

A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that during this relevant period the Veteran claimed flare-ups on a daily basis.  However, regardless of the Veteran's assertion of functional and range of motion loss during flare-ups, the Board finds that lay assertion cannot be considered competent to adequately assess the specific degree of limitation with regard to the objective standards of the Diagnostic Code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has been consistent in asserting that the right knee disability is much more limiting than contemplated by the current rating.  However, he cannot competently speak to the specific objective degree of limitation of motion which is required for the assignment of a higher rating.  The evidence does not show that any additional factors cause functional limitation that would result in specific objective deceases in the Veteran's range of motion that would warrant a higher rating.  The September 2017 VA examiner explicitly noted no additional limitation of motion after repetitive testing, and that the objective decrease in range of motion was due to such additional functional loss factors such as pain, incoordination, weakness, or disturbance of locomotion.  The Board finds the evidence offered by the medical professionals to be more probative.  Therefore, the current rating appropriately compensates the Veteran for functional loss due to knee pain.  38 C.F.R. §4.59 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered potentially applicable Diagnostic Codes relating to the knee.  However, the record does not show evidence of ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  

Therefore, the Board finds that, for the relevant period as of September 15, 2017, the preponderance of the evidence is against a claim for a rating in excess of 20 percent for a right knee disability based on limitation of motion.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating under any other Diagnostic Codes for rating the knee, other than Diagnostic Code 5257 which will be considered below.  As the preponderance of evidence is against the finding for a higher rating, the claim must be denied.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Partial Meniscectomy

At a September 2011 VA examination, the Veteran had a meniscus or semilunar cartilage condition, noted as a meniscal tear with a medial meniscectomy in March 1988 and meniscal repair with debridement in 2001.  He had residual symptoms such as pain, locking, and residual lateral instability.  He reported needing assistance two to three times per week straightening his leg after is locked.  He reported instability and falling to the ground five times per month due to the knee giving out.  He also reported constant stiffness and swelling.

An August 2017 VA examination noted a diagnosis of osteoarthritis of the right knee and meniscal tear with frequent episodes of joint pain.  There was no history of recurrent effusion.  

A September 2017 VA examination notes medial meniscus tear and equivocal small lateral meniscus tear on MRI in March 2013.  The examiner diagnoses medial and lateral meniscus tears.  The Veteran reported the knee gave out and he had fallen many times.  There was a history of recurrent effusion as the Veteran reported recurrent swelling of the knee.  The examiner noted meniscal tear with frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion.  The knee locked up and became swollen.

The Board finds that for the entire period on appeal, a separate 20 percent rating, but not higher, is warranted pursuant to Diagnostic Code 5258 for a dislocated semilunar cartilage with frequent episodes of locking pain, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).  That is the highest rating available for that disability.

Extraschedular Consideration

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make the disability ratings for right knee disability inadequate.  When comparing the disability picture of the service-connected right knee disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right knee disability on appeal.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular ratings are adequate and no referral is required. 

Right Knee Instability

With regard to a separate rating for right knee instability, the Veteran is currently rated 10 percent under Diagnostic Code 5257.  38 C.F.R. §4.71a (2017).  A knee disability may warrant separate ratings based on evidence showing compensable limitation of flexion, compensable limitation of extension, compensable instability, or compensable semilunar cartilage symptomatology.  However, a separate rating can only be assigned where there is separate compensable symptomatology. VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. §4.71a, Diagnostic Code 5257 (2017).

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. §4.6 (2017).  The use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§4.2, 4.6 (2017). 

The Veteran attended VA examinations to assess the nature and severity of the right knee disability in September 2011, August 2017, and September 2017.  During all three examinations, the Veteran's right knee instability was noted to be normal or only slight.  Specifically, while the September 2011 VA examiner could not test for instability due to muscle spasms, the August 2017 VA examiner noted comprehensive testing for right knee stability, noting completed tests for anterior, posterior, medial, and lateral instability.  On testing, joint stability returned normal except for medial instability which noted as 1+, or slight instability.  The examiner found that the Veteran's instability was only considered slight, with no history of recurrent subluxation or recurrent effusion. 

The September 2017 VA examination found that the right knee instability was only considered slight.  Joint stability testing showed slight, 1+, instability in the anterior, medial, and lateral aspects of the right knee, with normal posterior stability.  No history of recurrent subluxation or effusion was noted. 

In both the August 2017, and September 2017 VA knee examinations, both examiners noted objective evidence of only slight instability in the right knee, to include no evidence of recurrent subluxation or effusion.  On examination, both VA examiners noted testing for instability on all levels to include the anterior and posterior cruciate ligament, and the medial and lateral collateral ligaments.  All stability tests returned normal or only slight instability findings.  The Board finds that those VA examinations are of high probative value, and constitute the most probative evidence of record because of the training of the examiners.  The Board finds that evidence does not show that the Veteran has a moderate level of right knee instability, as required for a 20 percent rating. 

The Board, notes that the Veteran has consistently and continuously noted that his right knee is unstable and gives out, which leads to falling.  All examination reports have noted that the Veteran complains of falling occasionally due to locking up or giving out.  The Board notes that during the Board hearing before the undersigned, the Veteran explicitly noted that he fell constantly.  When specifically asked, the Veteran noted that he fell nearly every day due to knee instability and giving out.  The Board also notes that VA examinations throughout the claims period have shown that the Veteran's knee condition requires a knee brace and cane on a regular basis.  While the Board acknowledges that the Veteran may not be competent to determine the actual degree of disability of the right knee as it is contemplated by the appropriate Diagnostic Code, and whether recurrent lateral instability or subluxation is shown, he is, however, competent to report symptoms observable to a lay person, such as giving-out and instability, which leads to constant falling.  

Consequently, the Board finds that since objective test results from VA examinations already show slight instability, then considering the Veteran's lay observations of giving-out, swelling, locking, and falling, along with the need for constant use of both a knee brace and a cane, the Veteran's instability must be considered moderate.  The Board finds that in evaluating the totality of the Veteran's disability picture, related to his instability, warrants the next higher rating of 20 percent.  In making that determination, the Board acknowledges that the VA examinations of record have all shown only objective evidence of slight instability.  However, those objective determinations are only one facet of consideration, and may not be dispositive of the actual level of disability.  38 C.F.R. §§4.2, 4.6 (2017).  Therefore, the Board finds that the ancillary lay evidence persuasive and probative in establishing a higher level of severity than the baseline already established by the VA examinations.  However, the Board finds that evidence does not demonstrate a severe disability.  The Board notes that a separate 20 percent rating is also being assigned for meniscal tear, which includes consideration of locking, which is shown to be the cause of some falls.

Accordingly, the Board finds that entitlement to a higher rating of 20 percent, but not higher, for right knee instability is warranted, as the lay and medical evidence demonstrates the Veteran's right knee disability is more closely approximated by the criteria for a higher rating under the applicable Diagnostic Code of moderate recurrent lateral instability.  38 C.F.R. §4.7 (2017).  Therefore, the claim for an increased rating must be granted.  38 C.F.R. §4.3 (2017).

Back Disability

The Veteran's back disability is rated as 60 percent disabling under Diagnostic Code 5245-5243.  The Veteran asserts that the back disability is more severe than contemplated by the 60 percent rating.

The Veteran was rated for degenerative disc disease of the lumbar spine under Diagnostic Codes 5295-5293 for lumbosacral strain with degenerative disc disease.  At the time, Diagnostic Code 5295 was applicable to limitation of motion of the spine, and Diagnostic Code 5293 was applicable to intervertebral disc syndrome.  Subsequently, the criteria for rating spine disabilities were changed, and all spine disabilities are rated under the General Rating formula for Diseases and Injuries of the Spine.  The diagnostic codes were renumbered and the Veteran's disability is now rated under Diagnostic Code 5242-5243 applicable to degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).

Diagnostic Code 5243 can be rated under either the formula for rating IVDS based on incapacitating episodes, or under the general rating formula for diseases and injuries of the spine.  Under the formula for rating IVDS based on incapacitating episodes, a maximum, 60 percent, rating is assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Initially, the Board notes that the Veteran is already in receipt of a 60 percent rating for the back disability rated under the formula for rating IVDS based on incapacitating episodes.  That is the maximum rating a Veteran can receive under that rating formula.  Thus, the only way the Veteran could receive an increased rating greater than 60 percent, is if he were eligible for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, the Veteran would be entitled to an increased, 100 percent, rating if there were evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Place V, General Rating Formula for Diseases and Injuries of the Spine.

After a full review of the record, the Board finds that a rating in excess of 60 percent for the service-connected back disability is not warranted. Specifically, the Veteran was provided examinations for his back disability in September 2011 and August 2017.  In the examination reports, both VA examiners noted explicitly that after a thorough review of the Veteran's medical history, to include X-ray diagnostics, and conducting a thorough in person examination of the Veteran's back, the Veteran did not have ankylosis of any aspect of the spine.  The Board notes that a close review of the VA and private medical evidence of record also shows no indication that the Veteran has ever been diagnosed with ankylosis, or complained of symptoms so severe as to be approximate the level of disability more nearly approximating ankylosis of the entire spine.

The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259   (1992).  Unfavorable ankylosis is defined by VA regulation as a condition in which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation in the neutral position of 0 degrees always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  
 
The record does not show that at any time during the appeals period the Veteran had ankylosis of the entire spine, or any level of symptoms and manifestations remotely close to those described above, to warrant an increased, 100 percent rating.  The VA examiners not only found no evidence of ankylosis of the lumbar spine, but both examinations noted ranges of motion in all aspects of the lumbosacral spine.  A review of all medical records during the appeal period shows only motion restricted by pain, with the Veteran still able to complete activities such as shopping and moving around the house.  Even the Veteran's lay statements and testimony show some level of activity, albeit limited.  There is no evidence that the Veteran has any of those symptoms or findings associated with unfavorable ankylosis of the entire spine, or that the disability causes such immobilization that can be considered equivalent to unfavorable ankylosis of the entire spine. 

Even considering the rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). However, an increased rating for the service-connected back disability is not warranted on the basis of functional loss due to pain for the period on appeal.  The Veteran's symptoms are contemplated by the 60 percent rating assigned.

Accordingly, entitlement to an increased rating greater than 60 percent for a back disability is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




Major Depressive Disorder

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue. Rather, the GAF score must be considered in light of the actual symptoms of the disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2017).

The Veteran's depressive disorder has been assigned a 50 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, the General Rating Formula for Mental Disorders (2017). 

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

During the pendency of the claim, the Board attended two VA psychiatric examinations to assess the nature and severity of depression, in September 2011 and August 2017.  The record also contains extensive medical records and lay statements which address the Veteran's psychiatric condition and symptoms.

A September 2017 VA psychiatric examination report diagnosed an Axis I diagnosis of major depressive disorder.  The Veteran was noted to be married to his current, second wife for more than twelve years, with children and grandchildren.  The Veteran lived with his wife and daughter.  He had occasional social relationships, activities, and leisure pursuits.  He had no history of suicide attempts or violence, and no indication he had ever thought of such.  The Veteran presented clean and neatly groomed, with clear speech.  Affect was normal and mood was good.  He was oriented to time, place, and person.  Thought process and content were unremarkable.  There were no reports or indications of delusions or hallucinations, and he understood the outcome of behavior and had insight in that he understood he had a problem.  He had sleep impairment that interfered with daily activities, noting that he only slept a few hours a night, also due to pain from his physical disabilities.  As a result, the Veteran experienced fatigue during the daytime.  The Veteran did not have panic attacks, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence, with no indication of any memory impairment.  The examiner noted some impairment in concentration and an overall depressed mood.  Mostly, the Veteran was noted to be irritated with his physical disabilities, and the functional limitations they caused.  

The VA examiner noted that the Veteran's condition manifested with occupational and social impairments with reduced relatability and productivity.  The Veteran had frequent, chronic, moderate symptoms of depression with no periods of remission, with his depression highly correlated with his progressively worsening physical ailments.  The examiner assigned a GAF score of 55.  

An August 2017 VA psychiatric examination report shows that the examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity due to depression.  The Veteran was still married to the same wife as before, and still lived with her and their teenage daughter.  He reported having a good relationship with both, and his adult children and grandchildren.  However, due to his physical disabilities, the he had limited activities and leisure pursuits, to include beading and crafts.  On examination, the examiner noted symptoms such as some irritability and anxiety, with some avoidance and sleep disturbance.  Generally, however, there was no evidence of angry outburst or violence, instances of hypervigilance, exaggerated startle response, suicidal or homicidal ideation, or hallucinations or delusions.  The examiner observed that the Veteran was dressed casually, well grooms, had normal speech, and oriented.  He appeared anxious, but was cooperative.  The examiner diagnosed major depressive disorder, that was considered moderate, and recurrent, with some (partial) remission. 

The Board notes that throughout the appeals period, the Veteran also received psychiatric treatment from the VA.  A review of that treatment and medical records, to include contemporaneous evaluations of the Veteran's psychiatric condition shows much of the same array of symptoms and manifestations related to the depressive disorder.  As an example, in a May 2012 private medical statement from Dr. B. M., the Veteran's psychiatric condition was described in much the same way as those of other VA examinations, with regard to the severity of manifestations and symptoms.  Specifically, the examiner noted some decreased social engagement with some isolation, mostly related to irritability and frustration with physical ailments.  The Veteran resided with his wife and daughter, maintained good familial relationships, along with some hobbies and interests such as arts and crafts.  Dr. B. M. noted, the Veteran was friendly and corporative, with good eye contact, normal speaking, and general normal demeanor.  The Veteran was appropriately dressed, and was able to take care of himself on a daily basis, to include basic hygiene.  

On further examination, the examiner noted that the Veteran's depression caused some manifestations such as tearful episodes, which occurred with some frequency, and thoughts of hopelessness and worthlessness.  The Veteran was also noted to show some anxiety during the evaluation.  However, he denied any panic attacks.  The Veteran experienced severe sleep disturbance, sleeping only three to four hours a night.  He also showed some impairment in concentration, but memory was generally intact.  Finally, there was no evidence of any suicidal or homicidal ideations. 

A thorough review of the other VA mental health notes and treatment records does not demonstrate any additional symptoms, or increased severity in the symptoms already noted by the examinations.  Even reviewing the Veteran's lay statements, to include in testimony before the undersigned, only noted an increase in the Veteran's irritability at times, with no indication of any type of violent outbursts.  During the hearing, the Veteran explicitly noted that he generally agreed with mostly what was noted in his psychiatric evaluations during the pendency of the claim.  In statements such as from a February 2012 notice of disagreement, the Veteran only noted some increase in his irritability, noting that he was grumpier, and being antisocial, with some disregard for hygiene. 

The Board has considered all the evidence of record in light of the rating criteria, and finds that even resolving all reasonable doubt in favor of the Veteran, that, collectively, his symptoms associated with his depression still more nearly approximate the criteria for only a 50 percent rating.  38 C.F.R. § 4.7 (2017). 

The Board finds that the Veteran's service-connected psychiatric disability is manifested by sleep impairment, irritability, some impairment in concentration, some social isolation, some diminished interest in activities, depressed mood, anxiety, and sleep disturbance.  However, the Veteran maintains good familial relationships with his wife and daughter, with whom he lives, and his other adult children and grandchildren, and even evidence of relationships with his siblings.  While the Veteran has noted he was antisocial, there is no objective evidence of severe antisocial behavior, such as violent or angry outbursts towards others.  The evidence show that he has always been coherent, friendly, and corporative during examinations and evaluations of depression.  While the Veteran has report he does not care about his personal hygiene, he has always presented at examinations appropriately dress with no evidence of lack of hygiene.  

The Board also notes that the Veteran has not been found to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating during the time for which service connection has been established.  The evidence of record does not show symptoms with deficiencies in most areas.  Symptomatology commensurate with a 100 percent rating, demonstrating total occupational and social impairment, is also not shown.  The evidence does not show total occupation and social impairment, as both VA examinations of record noted that, but for the Veteran's physical disabilities, the Veteran's psychological disability does not prevent him from obtaining or maintaining gainful employment.  The Veteran also maintains close familial relationships with his wife, children, grandchildren, and other siblings.  Collectively, the Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

Furthermore, while the Veteran's reports of irritability, quick temper, and some social isolation suggests some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  The Board notes that the Veteran has reported relationships with his spouse, daughter, and other members of his family. That ability to maintain relationships cannot be considered to have severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas as criteria for a 70 percent rating, the Board also notes that none of the assigned GAF scores, alone, support the assignment of any higher rating.

The Veteran has been assigned GAF scores ranging from 50 to 65.  According to DSM-IV, GAF scores ranging between 61 and 70 denote mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  The Board reiterates, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126  (a)(2017).  In this case, the extent and severity of the Veteran's actual depression symptoms reported or during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in his 50.  The Board notes that on average, the Veteran's GAF scores has been around 55 suggesting a disability better contemplated by his current 50 percent rating.

In reaching the above conclusions, the Board has considered the Veteran's statements and those from family members and colleagues regarding the severity of his psychiatric symptoms.  As lay persons, they are competent to report on factual matters of which they have first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362  (2005).  Thus, even with consideration of the Veteran's statements as well as those from family members and colleagues, along with the VA mental health records and examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for the Veteran's depressive disorder.  As such, the Veteran's claim for an increased rating must be denied.  38 U.S.C. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).

As a preliminary matter, the Board finds that the Veteran meets the percentage requirement for consideration for a TDIU.  38 C.F.R. § 4.16 (a) (2017).  If there is only one service-connected disability, it must be rated 60 percent or more. If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  As the Veteran's service-connected back disability alone is 60 percent rated, and he is also rated 50 percent for a psychiatric disability, the Board finds that the Veteran's qualifies for schedular consideration for a TDIU.  38 C.F.R. § 4.16 (a) (2017).

The Board also finds that the evidence of record is in the Veteran's favor with regard to whether he is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.  Specifically, the Board notes that the Veteran has been out of work since May 2011, and is currently unemployed.  The record shows that he was fired from his last job as a satellite dish installer, due to physical disabilities.  The Veteran noted that job required him to climb ladders, stairs, kneel, and squat, to complete installations.  He has consistently noted, and the record shows that due to knee and back disabilities, he could no long do that type physical labor, and was therefore let go from the company.  The Veteran had worked there for nearly five year, prior to which he worked for the United States Postal Service.  

A review of the Veteran's submission for application for a TDIU shows that the Veteran has a high school education, with several years of college, without finishing a degree.  No additional education or specialty training was noted.  During the hearing before the undersigned, the Veteran noted he had a certification for driving forklifts, but it is unlikely that he could perform that type of work.  

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of the service-connected disabilities.  The Veteran is service-connected for his depression and back and right knee disabilities.  The Board finds that the symptoms of the Veteran's back and knee disabilities during the claims period demonstrates that the Veteran has functional limitations that prevent him from physical labor.  Specifically, VA examiners from September 2011, August 2017, and September 2017, have consistently noted that the Veteran could not perform jobs that require physical labor, to include such activities such as lifting, kneeling, going up or down ladders and stairs, or extensive walking or standing.  The VA examiners all concluded that the Veteran's disabilities only allowed the Veteran to work in sedentary positions, with the ability to stretch. 

In addition to these VA examinations the Veteran has also provided private opinions letters from his treating medical professionals.  Specifically, in a May 2012 Functional Capacity Evaluation conducted by a physical/occupational therapist, B. K., noted the Veteran's limited ability to stoop, crouch, kneel, climb steps, reaching overhead, pulling, or lifting.  The examiner noted the Veteran could perform a full range of sedentary abilities, but only limited ability related to his lower extremities, such as not walking/standing for long period.  In a Physical Capacities evaluation by Dr. L. L., the Veteran was noted to not be able to do any lifting, and could only remain seated for 30 minutes, or stand and walk for about 15 minutes.  Dr. L. L. noted the Veteran's inability to squat, crawl, kneel, or climb stairs/ladders.  Overall, the Veteran was noted to only be fit for sedentary jobs.  

These occupational limitations are also indicated in the various lay statements and letters from the Veteran and his family.  Specifically, the Veteran and his family have continuously noted that the Veteran's physical disabilities related to the back and knees has prevented the Veteran from doing even simple chores at home, or simple daily activities such as shopping. 

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence demonstrates that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  The Board recognizes that both VA and private examinations show that the Veteran can still do sedentary work.  However, those examinations each considered only a single disability, and not the overall effects of the combines disabilities.  While the Board acknowledges that the VA psychiatric examinations of record explicitly note that his depression does not preclude him from obtaining employment, the Board finds that a sedentary job is not a reasonable expectation, based on the Veteran's education and relative work experience.  The Veteran has no college degree or any advance training or certifications in any skills that would lend himself to a sedentary job, nor has his occupational experience as a laborer demonstrated occupational experience with such types of sedentary work.  Therefore, looking at the totality of the Veteran's work experience, education, and disability, as compared to the limitations caused by service-connected psychiatric, back, and knee disabilities, the Board must find that the Veteran's service-connected disabilities prevent him obtaining and sustaining substantially gainful employment. 

Therefore, the Board finds that in viewing the totality of the Veteran's disabilities, to include lay statements and VA examinations, the Veteran's service-connected disabilities prevent him from obtaining and retaining gainful employment. Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).





ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability for loss of motion, prior to August 19, 2017, is denied. 

Entitlement to a rating in excess of 30 percent for a right knee disability for loss of motion, from August 19, 2017, to September 14, 2017, is denied. 

Entitlement to a rating in excess of 20 percent for a right knee disability for loss of motion, as of September 15, 2017, is denied. 

Entitlement to a rating of 20 percent, but not higher, for a right knee disability for instability is granted.

Entitlement to a separate rating of 20 percent under Diagnostic Code 5258 for right knee meniscal tear the entire period on appeal is granted.

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to a rating in excess of 60 percent for a back disability is denied.

Entitlement to TDIU is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


